Citation Nr: 1814868	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1977 to February 1980 and from June 1981 to March 2003. This current matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. As the development directed in a November 2016 remand has been accomplished, the appeal has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

The Veteran's current sleep apnea did not have its onset in service and is not related to service.  

CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated January 2012. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.
The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a). When aggravation of a non service connected disability is proximately due to or the result of a service connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board assesses the credibility and weight of all the evidence, including medical evidence, to determine its probative value; accounts for evidence which it finds to be persuasive or unpersuasive; and provides reasons for rejecting any evidence favorable to the claimant. The Board determines whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his diagnosed sleep apnea developed as a result of his active service and that he has continued to experience symptoms of sleep apnea since active service.  In this regard, the Board acknowledges that service treatment records are silent concerning any diagnosis of or treatment for sleep apnea. The Veteran's March 1997, January 2002, and January 2003 reports of medical history have negative responses to questions concerning frequent trouble sleeping. A January 2003 service treatment note records the Veteran's report that he frequently woke up at two o'clock in the morning every day, went to the bathroom, and then watched television. The Veteran further reported that this insomnia had occurred for the past five years, that he was unaware of the cause of the insomnia, and that this particular insomnia patterns caused him afternoon lethargy.  

Several lay statements concerning the Veteran's sleep apnea are of record. One statement from I.S. details that he was stationed with the Veteran for many years in Frankfurt, Germany and observed the Veteran snoring and gasping for air. Another statement from C.P. details that he witnessed the Veteran's day drowsiness and fatigue as well as waking up while gasping for air. Finally, a statement from A.J. states that he witnessed the Veteran falling asleep during the day. 

A private medical treatment report dated November 2011 notes that the Veteran underwent a sleep study which diagnosed sleep apnea. The report does not give a nexus opinion for the diagnosed sleep apnea.  
A February 2017 VA examination report confirmed a current diagnosis of sleep apnea. The examiner noted an original diagnosis in November 2011, and he noted the Veteran currently uses a CPAP machine. The examiner opined that the Veteran's sleep apnea was less likely than not related to active service. As rationale, the examiner stated that there was no objective medical evidence consistent with obstructive sleep apnea in the Veteran's service treatment records, the Veteran's complaint of day time drowsiness was not specific to the diagnosis of sleep apnea, and the Veteran's weight gain since service likely contributed to his sleep apnea. The examiner further opined that the Veteran developed sleep apnea in the eight years following service.  

Based upon the evidence of record, the Board finds that entitlement to service connection for sleep apnea is not warranted. Rather, the evidence supports a finding that the Veteran's current obstructive sleep apnea did not have onset until years after his separation from service. While there was a service treatment record which noted day drowsiness, by the Veteran's own admission the drowsiness was caused by an odd sleep pattern and insomnia instead of any form of sleep apnea. The only medical opinion of record as to etiology of the Veteran's sleep apnea is from the February 2017 VA examination which provided a negative nexus opinion. The Board finds the opinion to be persuasive as the examiner considered the claims file as pertaining to the disability, as well as the Veteran's disability history. The opinion is therefore entitled to substantial probative weight. See Nieves-Rodriguez, 22 Vet. App. at 304. There is no medical opinion of record which provides a positive nexus opinion.

The Board notes that, although lay persons are competent to provide opinions on some medical issues [Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], as to the specific issue in this case, sleep apnea falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran and his friends can competently report the onset and symptoms of sleep apnea, any actual diagnosis of sleep apnea requires objective testing to diagnose, and can have many causes. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Whether the symptoms the Veteran experienced in service or following service are in any way related to any current sleep apnea requires medical expertise to determine because it involves a complex medical matter. To the extent that the Veteran himself believes that he has sleep apnea that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field. The Veteran's opinion as to the etiology of his current sleep apnea is not competent evidence as such question requires medical expertise. Id.  

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit of the doubt rule does not apply, and service connection for sleep apnea is denied. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


